Case 1:18-cv-11474-R|\/|B-.]S Document 37 Filed 12/17/18 Page 1 of 2 Page|D: 134

. CAPE HART Sanmathi Dev
856.380.6709
5 CATC H A RD sdev@capehart.com
Fax: 856.235.2786
Arton~svs Ar ta\v

December 17, 2018

VIA ECF

Honorable Joel Schneider, U.S.M.J.
United States District Court
District of New Jersey

Mitche|l l-l. Cohen Courthouse

4th & Cooper Streets

Camden, NJ 08101

Re: Board of Trustees of the lnternational Academy of Atlantic City Charter School v. SABlS Educational
Systems, lnc., et al.
Civi| Action No.: l:lS~cv-I 1474»RMB-JS
Our File No. 0491 0-3 l 842

Dear .ludge Schneider:

As Your l-lonor knows, this firm represents the Defendants in the above-referenced case. On behalf of
Defendants, I am ag@ unfortunately compelled to seek Your Honor’s assistance in enforcing the Settlement
Agreement and General Release (“Agreement”) against P|aintiff. Notwithstanding Your l-lonor’s order dated
December 4, 2018, Plaintiff has not fulfilled its document production by December 10, 2018 as required by the
Agreement and the Court’s order. On December 11, 2018, the undersigned contacted Plaintist counsel, Louis
Niede|man, Esq., to notify him that he is again deficient in his responses to Defendants, notwithstanding
Defendants’ multiple contacts to him and the Court to enforce same. l-Iowever, Plaintiff has not rectified the
deficiencies, which include omission of more than 500 pages of documents Plaintiff is needlessly squandering
counsel and the Court’s time by intentionally forwarding either non-responsive documents or only partially
responsive documents to the undersigned Defendants have been more than patient, yet Plaintiff continues to
purposely frustrate Defendants and withhold documents in violation of the Agreement.

By way of brief background, as Your Honor may recall, Defendants sought the Court’s assistance initially
on October 25, 2018 to enforce the Agreement regarding Plaintift`s obligations to produce the documents to
Defendants. Notwithstanding the Court’s intervention by way of telephone conference on October 29, 2018 and
subsequent order on October 30, 2018, Plaintiff has not satisfied its obligations, which were due October 28, 2018.
During the October 29, 2018 phone conference, Plaintiff’s counsel represented that he needed two weeks to scan
paper documents into electronic files, notwithstanding the fact that the terms of the settlement agreement were
known to both parties since August 2018. Defendants, in good faith, patiently waited for the responses l-Iowever,
rather than producing any responsive documents, Plaintiff dumped thousands of miscellaneous and irrelevant files
to Defendants to annoy, harass, and needlessly increase costs to Defendants. Plaintiff’s counsel’$ representation in
this regard was misleading The undersigned spent a few hours reviewing the thousands of documents submitted
by Plaintift’s counsel only to face the reality that Plaintiff has continued to play games with Defendants. Thereafter,
on December 3, 2018, approximately one month after Plaintiff’s complete responses were due, Defendants were
forced to seek Your l-lonor’s assistance again, which resulted in the Court’s December 4, 2018 order.

C;ipt=linrl t`a' Scntrlinrii, l’..-\. 8000 Midlantic Drive, Ste. 3005 P.O. Box 5016 Motmt Laurel, New jersey 08054-5016
856.234.6800 Main Fax 856.235.2786 WC Fax 856.439.3168 www.capehart.com

Case 1:18-cv-11474-R|\/|B-.]S Document 37 Filed 12/17/18 Page 2 of 2 Page|D: 135

December 17, 2018
Page 2

For the reasons set forth above, Defendants request enforcement of the Agreement, sanctions, and attorney’s
fees against Plaintiff due its conduct. Plaintiff must be held responsible for its intentional delays and circumvention
of the Agreement. Thank you for Your Honor’s assistance in this matter.
Respectfully submitted,
CAPEHART & SCATCHARD, P.A.
/s/ Sanmathi Dev
Sanmathi Dev

SD

cc: Louis Niedelman, Esq. (Via ECF)
6394]16.Docx

